DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie B (claims 1-19 and 26) in the reply filed on 08/03/22 is acknowledged.  The traversal is on the ground(s) that the power control portion can be used with the embodiment of Fig. 12 as well Fig. 1.  This is not found persuasive because the Office Action clearly stated that Specie A is drawn to a plasma adjustment assembly having a photoreactive material layer between the upper electrode and the substrate which is shown in Fig. 1.  Fig. 12 however is drawn to a plasma device having both upper and lower plasma adjustment assemblies including a respective photoreactive material layer.  Thus, the figures clearly show the different species.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledge that claims 20-25 and 27-42 are canceled.  Currently, claims 1-19 and 26 are pending.
Favorable examination on the pending claims was requested.  However, calls to the undersigned to expedite the examination was not returned.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plasma adjustment assembly in at least one of a first position…and a second position and a power control portion to independently control operation of lights must be shown or the feature(s) canceled from the claim(s) 1 and 16 respectively.  No new matter should be entered.
Currently, Fig. 12 does not show a plasma adjustment assembly with two different positions or a power control portion independently controlling the plurality of lights.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plasma adjustment assembly in at least one of a first position…and a second position.”  It is not clear if applicant is claiming that a single plasma adjustment assembly having two different positions or a plurality of adjustment assemblies each having a first or second position.
Allowable Subject Matter
Claims 16-19 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for the allowance the claims are in the inclusion of the limitations:
“…a photoreactive material layer between the upper electrode and the substrate stage or between the focus ring and the substrate stage, and including a material whose capacitance is changeable according to an irradiated light; a plurality of light sources between the upper electrode and the photoreactive material layer or between the substrate stage and the photoreactive material layer, and configured to irradiate light onto the photoreactive material layer…” and combination thereof in the claim(s), i.e., claim 16, (claims 17-19 are allowed as being dependent on claim 16).
“…a first plasma adjustment assembly between the upper electrode and the lower electrode, and including a first photoreactive material layer and a plurality of first light sources configured to irradiate light onto a local region of the first photoreactive material layer…a second plasma adjustment assembly between the focus ring and the lower electrode, and including a second photoreactive material layer and a plurality of second light sources configured to irradiate light onto a local region of the second photoreactive material layer…” and combination thereof in the claim(s), i.e., claim 26.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukahara (US 2020/0176226), Shin (US 2021/0110997), Lee (US 2019/0122860).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844